AMENDMENT NO. 1 TO THE AGREEMENT
DATED SEPTEMBER 15TH, 1991

 

AMENDMENT NO. 1 OF AGREEMENT

 

This Amendment No. 1 of Agreement ("Amendment No. 1") is effective as of July 1,
1992, between OFFICE CHERIFIEN DES PHOSPHATES ("OCP") and MISSISSIPPI PHOSPHATES
CORPORATION ("MPC").

WHEREAS, MPC and OCP are parties to that certain Agreement with an Effective
Date of September 15, 1991, for the sale and purchase of all of MPC's
requirements of phosphate rock at its Pascagoula Plant ("Agreement"); and

WHEREAS, OCP and MPC desire to amend the Agreement as hereinafter set forth;

NOW, THEREFORE, MPC and OCP hereby agree as follows:

> 1. Article IV of the Agreement is hereby amended by changing the second
> sentence of the definition
>     of "Sales, General and Administrative Expense" as set forth on page 5 to
> read in its entirety as
>     follows:

> Subject to the adjustments hereafter described, expenses shall include an
> annual payment of Two Million and 00/100 Dollars ($2,000,000.00) to MCC for
> certain services to be provided by MCC to MPC.

and by inserting the following immediately thereafter:

> The annual payment by MPC to MCC for services shall be reduced by Two Million
> and 00/100 Dollars ($2,000,000.00) with respect to the Contract Year
> commencing on July 1, 1992. Threafter, with respect to subsequent Contract
> Year(s), the annual payment(s) may be increased by amounts not exceeding Two
> Million and 00/100 Dollars ($2,000,000.00) in the aggregate. Payment of any
> such increases in the annual payment(s) to MCC for services and payments of
> the "Deferred Portion" (as defined in Addendum No. 1 to Sale Contract Addendum
> No. 2) shall be made in the same amounts and at the same time.

> 2. Except as specifically set forth in this Amendment, all of the terms and
> conditions of the
>     Agreement shall continue in full force and effect.

> 3. All capitalized terms used in this Amendment and not otherwise defined
> herein shall have the
>      meanings set forth in the Agreement.

IN WITNESS WHEREOF, MPC and OCP have caused this Amendment to be duly executed
as of the 12 day of April, 1993.

MISSISSIPPI PHOSPHATES CORPORATION

by: /s/ C. E. McCraw                                         
           C. E. McCraw
           VICE PRESIDENT OF OPERATIONS

OFFICE CHERIFIEN DES PHOSPHATES

by: /s/ Mohamed Fettah                               
           Mohamed FETTAH
           GENERAL MANAGER

 

 

